38 Mich. App. 272 (1972)
195 N.W.2d 896
PEOPLE
v.
KENDRICK.
Docket No. 10768.
Michigan Court of Appeals.
Decided February 18, 1972.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Robert F. Leonard, Prosecuting Attorney, Donald A. Kuebler, Chief Assistant Prosecuting Attorney, and William R. Coppel, Assistant Prosecuting Attorney, for the people.
Thomas R. McCombs, for defendant on appeal.
Before: DANHOF, P.J., and T.M. BURNS and VAN VALKENBURG, JJ.

MEMORANDUM OPINION.
Defendant appeals his conviction of larceny in a building contrary to MCLA 750.360; MSA 28.592.
Defendant first contends that the trial court's instructions as to the elements of the crime were in error. However, since no objection was registered against the instructions as given, we will not consider the question on appeal. GCR 1963, 516.2.
Defendant also contends that the prosecutor's closing remarks were improper. Since the remarks were not objected to below, the issue is not properly preserved for appeal unless a showing of a miscarriage of justice can be made. People v Thomas Smith, 30 Mich. App. 34, 37 (1971). Our review of the record reveals that the remarks were neither improper nor prejudicial because they were related to the evidence at trial. See People v Humphreys, 24 Mich. App. 411, 414 (1970).
Affirmed.